Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 1 of 19 Page ID #:155
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 2 of 19 Page ID #:156
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 3 of 19 Page ID #:157
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 4 of 19 Page ID #:158
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 5 of 19 Page ID #:159
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 6 of 19 Page ID #:160
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 7 of 19 Page ID #:161
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 8 of 19 Page ID #:162
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 9 of 19 Page ID #:163
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 10 of 19 Page ID #:164
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 11 of 19 Page ID #:165
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 12 of 19 Page ID #:166
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 13 of 19 Page ID #:167
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 14 of 19 Page ID #:168
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 15 of 19 Page ID #:169
              Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 16 of 19 Page ID #:170




                      1                                           ATTESTATION
                     2                All other signatories listed, and on whose behalf the filing is submitted, concur
                     3       in the filing' s content and have authorized the filing.
                     4
                     5 DATED: June 18, 2020                         LEWIS BRISBOIS BISGAARD & SMITH               LLP

                     6
                     7                                              By:         Isl Kayleigh A. Andersen
                     8                                                    Arthur K. Cunningham
                                                                          Kayleigh A. Andersen
                     9                                                    Attorneys for Defendants
                 10
                 ll FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                 12
                 13
                 14 DATED: 6/19/20
                 15                                                  Hon. Kenly Kiya Kato
                 16                                                  United States Magistrate Judge
                 17
                 18
                19
                20
                21
                22
                23
                24
                25
                26
                27
LEWI            28
BRISBOI
-·- - - ---               4840-3236-1408.l                                16
Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 17 of 19 Page ID #:171
               Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 18 of 19 Page ID #:172




                   1                         FEDERAL COURT PROOF OF SERVICE
                   2 SUTTON vs COUNTY OF SAN BERNARDINO - Case No. 5:20-CV-00433-JGB
                                                             (KKx)
                   3
                     STATE OF CALIFORNIA, COUNTY OF SAN BERNARDINO
                   4
                            At the time of service, I was over 18 years of age and not a party to the action.
                   5 My business address is 650 East Hospitality Lane, Suite 600, San Bernardino, CA
                     92408. I am employed in the office of a member of the bar of this Court at whose
                   6 direction the service was made.
                   7        On June 18, 2020, I served the following document(s): STIPULATED
                        PROTECTIVE ORDER
                   8
                            I served the documents on the following persons at the following addresses
                   9 (including fax numbers and e-mail addresses, if applicable):
                   10                            SEE ATTACHED SERVICE LIST
                   11            The documents were served by the following means:
                   12           (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
                                 filed the documents with the Clerk of the Court using the CM/ECF system,
                   13            which sent notification of that filing to the persons listed above.
                   14        I declare under penalty of perjury under the laws of the United States of
                        America and the State of California that the foregoing is true and correct.
                   15
                                 Executed on June 18, 2020, at San Bernardino, California.
                   16
                   17
                   18                                              Carah Woodside
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
LEWIS              28
B RISBOIS
B ISGAARD
& SMITHLLP              4840-3236-1408.1
ATTORNEYS AT LAW
               Case 5:20-cv-00433-JGB-KK Document 27 Filed 06/19/20 Page 19 of 19 Page ID #:173




                   1                                   SERVICE LIST
                                           SUTTON vs COUNTY OF SAN BERNARDINO
                   2                              5:20-CV-00433-JGB (KKx)
                   3 Mark J. Skapik, Esquire                 Attorneys for Plaintiffs
                     mskapik@skapiklaw.com                   ESTATE OF ROBERT V. SUTTON,
                   4 Geralyn L. Skapik, Esquire              by and through Montray Wilson;
                     gskapik@skapiklaw.com                   MONTRAY WILSON, SHARRON
                   5 Blair J. Berkley, Esquire               SUTTON and JOYCE EDMOND
                     bberkley@skapiklaw.com
                   6 SKAPIK LAW GROUP
                     5861 Pine Avenue, Suite A-1
                   7 Chino Hills, California 91709
                     909-398-4404
                   8 909-398-1883 (facsimile)
                   9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
LEWIS              28
B RISBOIS
B ISGAARD
& SMITHLLP              4840-3236-1408.1
ATTORNEYS AT LAW
